Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 are currently pending, and for the reasons outlined below, are hereby allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	With regards to 35 U.S.C. 101, Claims 1-20 are patent eligible when considered in view of the 2019 Revised Patent Subject Matter Eligibility Guidance and MPEP 2106.  
Examiner asserts that the present invention is properly interpreted as being directed towards the abstract idea of organizing human activities because the limitations of determining that the data format is not a manufacturer-agnostic format, converting the data into a manufacturer-agnostic format, generating a report including data in the converted format, determining a window of time to review the report, assigning the reading of the report based on a set of reading rules, and generating a finalized report based on the determination that the report has been reviewed within the time window are properly interpreted as at least managing personal behavior (i.e. dictating how/when an individual should review the report).
However, even assuming, arguendo, that the present invention were directed towards the aforementioned abstract idea, it nonetheless includes additional elements that integrate the abstract idea into a practical application.  Specifically, paragraphs [0002]-[0006] and [0135] of the present Specification disclose that the present invention recites improvements over conventional systems by presenting relevant information to remote users in a manufacturer-agnostic, common/standardized format regardless of the manufacturer-specific format it was originally obtained in from the implanted cardiac device, similar to the improvements recited by Example 42 of Subject Matter Eligibility Examples: Abstract Ideas.  Furthermore, the additional elements apply or use the abstract idea in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
Additionally, even assuming, arguendo, that the present invention did not represent a practical application of the abstract idea, it nonetheless represents “significantly more” than the abstract idea because it provides an inventive concept that adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field – that is, the process of converting the data obtained from the implanted cardiac device, the generating of the preliminary and final reports, and the determining of the review period based on intake time, when considered as a whole, are not considered to be well-understood, routine, and conventional.
For the aforementioned reasons, Claims 1-20 are patent eligible in view of 35 U.S.C. 101.
Regarding 35 U.S.C. 102 and 103, the following represents the closest prior art references to the present Claims, as well as reasons explaining why the present Claims are distinguished from the closest prior art references:
Holschbach (Pub. No. US 2010/0114993) teaches a system including an implanted cardiac device that produces data in a manufacturer specific format, and a transformation system that translates the data obtained from the implanted cardiac device into a standard extensible markup language (XML).  The system may further generate a report based on the obtained data.  However, Holschbach does not teach that the data obtained from the implanted cardiac device includes an intake time and a patient identifier.  Furthermore Holschbach does not explicitly teach populating the report with the format-converted data.  Additionally, Holschbach does not teach determining a time window for the reading of the report based on the intake time of the data, assigning the reading of the report based on a set of reading routing rules, and further does not teach generating a finalized report based on determining that the reading of the initial report was completed within the time window.
O’Brien (Pub. No. US 2010/0004949) teaches a system including an implanted patient device that obtains patient data including patient identifying information, and further includes the functionality to translate the obtained data into a platform independent format.  However, O’Brien does not teach that the obtained data is associated with an intake time, and further does not teach the workflow-related claim limitations.  That is, O’Brien does not teach determining a time window for the reading of the report based on the intake time of the data, assigning the reading of the report based on a set of reading routing rules, and further does not teach generating a finalized report based on determining that the reading of the initial report was completed within the time window.
Kauniskangas (Pub. No. US 2014/0247340) teaches a system that outlines a workflow for processing test results, wherein the system may include workflow rules that dictate that a test result needs to be read within a predetermined time period from the time the test was performed.  However, while Kauniskangas does teach a workflow rule dictating a time period for reading the test result, it does not teach a workflow rule assigning the reading to a particular individual, and also does not teach generating a finalized report based on the determination that the initial report was read within the predetermined time period.  Furthermore, Kauniskangas does not teach an implantable cardiac device, obtaining interrogation data, a patient identifier, and an intake time from the implantable cardiac device, and further does not teach any of the steps pertaining to the format conversion of the data from the implantable cardiac device.  
O’Sullivan (Pub. No. US 2009/0099896) teaches a system that manages workflow for activities, wherein the system enables the definition of a time for the activity, for example, a request for review of a report.  However, O’Sullivan teaches that the time defined for the activity is defined by a user, rather than being based on the intake time of the data contained within the report.  Additionally, the activity of reviewing the report is assigned to users by another user, for example as part of the request, rather than being based on a set of reading routing rules.  Furthermore, O’Sullivan does not teach an implantable cardiac device, obtaining interrogation data, a patient identifier, and an intake time from the implantable cardiac device, and further does not teach any of the steps pertaining to the format conversion of the data from the implantable cardiac device.
Yurekli (Pub. No. US 2008/0066072) teaches a system that manages workflow for tasks, wherein the system may enable the definition of time frames for the tasks.  However, Yurelki does not teach that the time frames for the tasks are defined based on the intake time of received data from an implanted cardiac device.  Furthermore, although Yurekli teaches generating reports in a variety of formats, it does not disclose that the data used to populate the reports are in a first format that is not manufacturer agnostic, and further does not teach converting the data into a manufacturer agnostic format.  Additionally, Yurekli does not teach an implantable cardiac device, and obtaining interrogation data, a patient identifier, and an intake time from the implantable cardiac device.
Therefore, the present claim limitations, when considered as a whole, are not anticipated by and/or obvious in light of the most relevant prior art references, and for the aforementioned reasons, Claims 1-20 are not rejected under 35 U.S.C. 102 and/or 103.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P GO whose telephone number is (571)270-1658. The examiner can normally be reached Monday-Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P GO/Primary Examiner, Art Unit 3686